FILED
                             NOT FOR PUBLICATION                              JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PADAM KUMAR KHANNA,                              No. 08-17249

               Plaintiff - Appellant,            D.C. No. 4:07-CV-05136-CW

  v.
                                                 MEMORANDUM *
BALJIT RANDHAWA and JAGJIT
SINGH RANDHAWA,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Padam Kumar Khanna, a disbarred California attorney, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants conspired with the State Bar of California to deprive him of his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attorney’s license. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion the denial of a motion for default judgment. Eitel v.

McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion by denying Khanna’s motion

for default judgment given the lack of merit to the substantive claims, the

insufficiency of the complaint, and the amount of money at stake. See id. at 1471-

72 (setting forth factors that courts may consider in determining whether to enter

default judgment); Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980) (per

curiam) (no abuse its discretion in denying motion for default judgment where

substantive claims lacked merit).

      Khanna’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    08-17249